DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Preliminary Amendment filed on February 24, 2021, in which claims 1-20 have been canceled.  Claims 21-43 have been newly added.  Accordingly, claims 21-43 are now pending and being presented for examination.
Status of Claims
3.	Claims 21-43 are pending, all of which are rejected under 35 U.S.C. 103.  Claims 23-25 are also rejected under 35 U.S.C. 101.  Claims 23-43 are also rejected under 35 U.S.C. 112(b).  Claims 21-43 are also subject to a Double Patenting rejection.
Priority
4.	Examiner has acknowledged Applicant’s claim for the benefit of prior-filed U.S. Non-Provisional Patent Application Serial Nos. 16/590,036, filed October 1, 2019, and 16/523,250, filed July 26, 2019.
5.	Examiner has further acknowledged Applicant’s claim for the benefit of prior-filed U.S. Provisional Patent Application Serial Nos. 62/834,197, filed April 15, 2019, and 62/714,515, filed August 3, 2018.
Information Disclosure Statement
6.	The information disclosure statement, filed on May 3, 2021 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):	(b)  CONCLUSION.—The specification shall conclude with one or more claims 	particularly pointing out and distinctly claiming the subject matter which the 	inventor or a joint inventor regards as the invention.
8.	Claims 21-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	As to claim 21, lines 9-13 recite, “updating a second user interface to allow an invocation of the viewing of the content before an expiration of a local timer set with the availability duration, the second user interface being accessible via an application installed on a second computer system associated with the recipient with the local timer being started on the second computer system”.	However claim 21, lines 14-16 recite the limitation “sending a push notification to the second computing device, the push notification indicating that the content is available for display for the period of time as counted by the local timer”.  There is insufficient antecedent basis for this limitation in the claim, as it is not readily understood as to whether the recited “second computing device” of claim 21, line 14 refers to the recited “second computer system” of claim 21, lines 9-13, or some other “computing device”.  There is lack of antecedent basis and/or inconsistent terminology and thus the metes and bounds of the claim cannot be understood as written.	Dependent claims 22-28 fail to remedy the deficiencies of independent claim 21 and are therefore similarly rejected.
	Claim 23 recites the limitation “The non-statutory program storage medium of claim 21,” though claim 21 is directed to a “non-transitory program storage medium”.  As such, there is either insufficient antecedent basis for this limitation in the claim, or inconsistent terminology, (or both), and thus the metes and bounds of the claim cannot be understood as written.	Similar reasoning applies to dependent claim 24, which recites the same deficient limitation.  Dependent claim 25 fails to remedy the deficiencies of dependent claim 24 and is therefore likewise rejected.
	In addition, with respect to claim 27, lines 2-3 recite, “the second submission request including additional content”.  However claim 27, line 5 recites, “over which a viewing of the second content is invokable in response to user input”.  There is insufficient antecedent basis for this limitation in the claim, as it is not readily understood as to whether the “second content” of claim 27, line 5 refers to the “additional content” of claim 27, line 3, or some other “content”.  There is lack of antecedent basis and/or inconsistent terminology and thus the metes and bounds of the claim cannot be understood as written.
	Likewise, with respect to claim 28, lines 6-7 recite, “to allow an invocation of the viewing of the third content before an expiration of the local timer set with the third availability duration”.  There is insufficient antecedent basis for this limitation in the claim.  While line 2 of dependent claim 28 recites “receiving a third submission request generated by user interaction” and lines 2-3 of dependent claim 28 recite “the third submission request including content reverted back to the content of the submission request,” nevertheless, there is no prior recitation of any “third content” appearing any place either within dependent claim 28, dependent claim 27, of which dependent claim 28 directly depends from, or independent claim 21, of which dependent claim 28 indirectly depends from.  Thus, it is unclear as to whether the recited “third content” of claim 28, line 7 refers to the “content reverted back to the content of the submission request” of claim 28, line 3, or some other “content”.  There is lack of antecedent basis and/or inconsistent terminology and thus the metes and bounds of the claim cannot be understood as written.
	As to claim 29, lines 8-12 recite, “updating a second user interface to make the content available for display on a second user interface presented on a second computing device associated with the recipient, a notification of an availability of the content being selectively displayable on the second user interface upon receipt based upon a push notification setting defined in the application on the second computing device”.  This limitation is unclear, vague and indefinite, as it appears incomplete or missing subject matter and contains either a lack of antecedent basis or inconsistencies among claim terms.	In particular, while reciting “updating a second user interface to make the content available for display on a second user interface presented on a second computing device associated with the recipient,” nonetheless it is unclear as to whether 1) both “second user interfaces” are one and the same (i.e., whether the “second user interface presented on the second computing device” is in fact the same “second user interface” as the updated “second user interface”), 2) if not, then on which “second user interface” is the “notification of an availability of the content selectively displayable” and 3) how the recited “notification of an availability of the content being selectively displayable on the second user interface upon receipt” plays into the recited “updating” limitation.  That is, while it is clear that the recited “second user interface” is being “updated” to “make content available for display,” nonetheless, the claim fails to specify where the recited “notification” is sent, presented or otherwise rendered, much less how the recited “push notification setting” affects or is otherwise related to the recited “notification”.	Moreover, claim 29, line 5 recites, “via an application installed on a first computing device”.  However claim 29, lines 11-12 contradict and conflict with the above portion of the limitation on line 5.  That is, claim 29, lines 11-12 recite “a push notification setting defined in the application on the second user device” (emphasis added), which is vague and indefinite, given that claim 29, line 5 specifies that the recited [one an only] “application” is installed on the recited “first computing device”.  Again, there is either a lack of antecedent basis or inconsistent terminology (or both) and therefore the metes and bounds of the claim cannot be understood as written.	The limitation in question is generally narrative and replete with grammatical and idiomatic errors, resulting in a lack of clarity and/or definiteness, as the metes and bounds of the claim cannot be understood as written.	Dependent claims 30-43 fail to remedy the deficiencies of independent claim 29 and are therefore likewise rejected.
	Additionally with respect to each of claims 32, 33, 37 and 38, line 3 on each of claim 32, claim 33, claim 37 and claim 38 recites, “to associate the image”.  There is no antecedent basis for the recited term “image” and thus the metes and bounds of the claim cannot be understood as written.
Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:	Whoever invents or discovers any new and useful process, machine, 	manufacture, or composition of matter, or any new and useful improvement 	thereof, may obtain a patent therefor, subject to the conditions and requirements 	of this title.
10.	Claims 23-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	“A claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.  Such claims fail the first step (Step 1: NO) and should be rejected under 35 U.S.C. 101, for at least this reason” See MPEP 2106.03(II), [R-10.2019]
	“A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation ‘non-transitory’ to the claim.” -1351 OG 212 (February 23, 2010)
	While the modifier non-transitory added to a computer readable mediumis specifically mentioned in the OG notice, other language may be acceptable if it is supported by the original disclosure and its broadest reasonable interpretation excludes transitory propagating signals.  Acceptable amendments would have to be determined on a case-by case basis.
	Claims 23-25 are expressly directed to non-statutory subject matter (the “non-statutory program storage medium”) and are therefore accordingly rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:	A patent for a claimed invention may not be obtained, notwithstanding that the 	claimed invention is not identically disclosed as set forth in section 102, if the 	differences between the claimed invention and the prior art are such that the 	claimed invention as a whole would have been obvious before the effective 	filing date of the claimed invention to a person having ordinary skill in the art to 	which the claimed invention pertains. Patentability shall not be negated by the 	manner in which the invention was made.
13.	Claims 21-43 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (United States Patent Application Publication No. US 2014/0023183 A1), hereinafter “Brown” in view of Stonefield et al. (United States Patent Application Publication No. US 2009/0054092 A1), hereinafter “Stonefield”.
	As to claim 21, Brown discloses a non-transitory program storage medium on which are stored instructions executable by a processor or programmable circuit to perform operations for enhancing data sharing between computing device users, the operations comprising (wherein Brown discloses memory elements, known as a “computer-readable storage medium” capable of storing or retaining computer program and also storing data, typically binary data, including text, databases, graphics, audio, video, combinations thereof, and the like) (Brown, paragraph [0018]):	receiving a submission request generated by user interaction with a first user interface of a first computer system, the submission request including content, associated submission data corresponding to a recipient of the content, and an availability duration corresponding to an absolute time period beginning from the generation of the submission request and over which a viewing of the content is invokable in response to user input (again, a first user can select content for being displayed on a second user’s mobile device when first user attempts to call second user. In particular, as an example, Brown discloses the first user, with her computing device, may make a video recording of the first user’s child playing a softball game. Subsequently, the first user selects the softball game video, and the video is uploaded via network 206 and received by a server 202 (See FIG. 3). Once the video has been selected, the first user may associate the video with the user’s mother who is a second user and is connected to the first user. Such association information may additionally be stored in the server 202. Brown teaches that the softball game video may then be presented to the first user’s mother via the second user’s computing device, via the GUI of the second user’s computing device 314, when the first user initiates a telephone call to the second user via the first user’s computing device 312. As well, Brown teaches that the content may be presented for a set amount of time (such as 10, 15, 20, 25, 30, 45, or 60 seconds and either for a default time or for a user-selectable time) or until the content has been presented in its entirety. Either of the first or second user may select whether the content is presented for a set period of time, until the content is presented in its entirety, or until the second user answers the telephone call) (Brown, FIG. 3, paragraphs [0031]-[0033] and [0035]);	updating a second user interface to allow an invocation of the viewing of the content before an expiration of a local timer set with the availability duration, the second user interface being accessible via an application installed on a second computer system associated with the recipient with the local timer being started on the second computer system (wherein again, the selected content is presented to the second user, via the GUI of the second user’s computing device 314, when the first user initiates a telephone call to the second user via the first user’s computing device 312, or alternatively for a set amount of time (such as 10, 15, 20, 25, 30, 45, or 60 seconds and either for a default time or for a user-selectable time). Again, the content may be presented for a preset amount of time and again, as Brown explicitly teaches that either of the first or the second user may select whether the content is presented for a set period of time, this suggests (at least impliedly) that a second local timing mechanism exists on the second user’s computing device 314) (Brown, FIG. 3, paragraph [0035]); and	sending a notification to the second computing device, the notification indicating that the content is available for display for the period of time as counted by the local timer (again, the content may be displayed to the second user after the telephone call has been initiated but before the second user answers the call, i.e., the content is presented on the second user’s device while the second user’s device is ringing) (Brown, paragraph [0035]).  Brown does not explicitly disclose the notification as being a push notification.	However in an analogous art, Stonefield discloses that it is well known to use a push notification for presenting multimedia content to a second user when being called by a first user (wherein Stonefield discloses an application 11 (See FIG. 1) that can be downloaded and installed on a user’s mobile device, and that can be configured to listen for a “Transfer Media Request” command. Upon receipt of a “Transfer Media Request” command, the application 11 displays a graphical user interface that notifies the receiving user of the incoming media-based call alert communication and that provides various user-selectable actions (e.g., a graphical pop-up saying “<Calling Party’s number> is sending you with a “Push Ringer” and offering the following icons: [Play], [Decline], [Pause] or [More]). If the appropriate user-selected action (e.g., [Play]) is selected, the application 11 carries out the required media-based call alert communication processing (e.g., “Ack Transfer Media Request” command, “Send Media Packet” command, “Get/Send Media Entitlement” commands, “Media Received” command) that communicates pushed media content to the called-subscriber terminal 5 and plays the pushed media content on the called-subscriber terminal 5 prior to (or concurrent with) the establishment of the voice call between the subscriber terminal devices 3,5 (See again, FIG. 1)) (Stonefield, FIG. 1, paragraphs [0089]-[0093]).	Brown and Stonefield are analogous art because they are from the same problem solving area, namely, systems for enabling a first user to present user-selectable multimedia content to a second user while placing a call to the second user.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brown and Stonefield before him or her, to modify the user-selected content presentation system of Brown to include the additional feature of the notification being a push notification, as disclosed in Stonefield, with reasonable expectation that this would result in a user-selected content presentation system having the added benefit of increased functionality by enabling all parties to push, receive, review, interact with, purchase and forward the media content communicated thereto as well as to access information or actions associated with the media content relayed between the parties or referenced on the graphical user interface (See Stonefield, Abstract).  This method of improving the user-selected content presentation system of Brown and was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Stonefield.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Brown and Stonefield to obtain the invention as specified in claim 21.
	Regarding claim 22, Brown-Stonefield discloses the non-transitory program storage medium of claim 21, wherein the second computer system is an end user mobile device (mobile communication devices) (Brown, paragraph [0019]).  The motivation regarding the obviousness of claim 21 is also applied to claim 22.
	Regarding claim 23, Brown-Stonefield discloses the non-statutory program storage medium of claim 21, wherein the content is selected from a group consisting of: an image, a video sequence, and an audio sequence (images, video, audio) (Brown, FIG. 3, paragraphs [0002], [0004] and [0028]).  The motivation regarding the obviousness of claim 21 is also applied to claim 23.
	Regarding claim 24, Brown-Stonefield discloses the non-statutory program storage medium of claim 21, wherein the application installed on the second computer system is operable to:	present a verification prompt to the recipient (wherein Stonefield further teaches that a user whose device does have the application 11 pre-installed (or otherwise installed) but not initialized (set up), can also be a recipient of an attempted media-based call alert communication. In this scenario, the application 11 when installed but not initialized will be configured to listen for “Transfer Media Request” commands. Upon receipt of such a “Transfer Media Request” command, Stonefield teaches that the application 11 displays a graphical user interface that notifies the second user of the incoming media-based call alert communication and that provides various user-selectable actions (e.g., a graphical pop-up saying “<Calling Party’s number> is sending you with a ‘Push Ringer’” and offering the following icons: [Play], [Decline], [Pause] or [More]). If the appropriate user-selected action (e.g., [Play]) is selected, the application 11 carries out the required media-based call alert communication processing (e.g., "Ack Transfer Media Request" command, "Send Media Packet" command, "Get/Send Media Entitlement" commands, "Media Received" command as described above) that communicates the pushed media content to the called-subscriber terminal 5 and plays the pushed media content on the called-subscriber terminal 5 prior to (or concurrent with) the establishment of the voice call between the subscriber terminal devices 3,5) (Stonefield, FIG. 1, paragraph [0093]); and	playing the content within the second user interface in response to a validated response to the verification prompt (again, responsive to the second user selecting the [Play] user-selectable action, e.g., content is received and rendered on the second user’s device) (Stonefield, paragraph [0093]).	As discussed above, Brown and Stonefield are analogous art because they are from the same problem solving area, namely, systems for enabling a first user to present user-selectable multimedia content to a second user while placing a call to the second user.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brown and Stonefield before him or her, to modify the user-selected content presentation system of Brown to include the additional limitations of presenting a verification prompt to the recipient; and playing the content within the second user interface in response to a validated response to the verification prompt, as disclosed in Stonefield, with reasonable expectation that this would result in a user-selected content presentation system having the added benefit of providing recipient users the option of declining media-based calls, thereby giving subscribers greater control over permissions, such as what kinds of media calls the subscribers will accept (See Stonefield, paragraphs [0093] and [0100]).  This method of improving the user-selected content presentation system of Brown and was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Stonefield.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Brown and Stonefield to obtain the invention as specified in claim 24.
	As to claim 25, Brown-Stonefield discloses the non-transitory program storage medium of Claim 24, wherein the content is rendered inaccessible upon expiration of the user-defined period (again, Brown teaches that the content may be presented for a set amount of time, after which content presentation ceases) (Brown, paragraph [0035]).  The motivation regarding the obviousness of claim 24 is also applied to claim 25.
	Regarding claim 26, Brown-Stonefield discloses the non-transitory program storage medium of claim 21, wherein the content available for display on the second user interface is based upon an evaluation specific to the second user (wherein the selected content and interaction is specific to a contact of the first user, i.e., based at least upon the first user’s contacts list and those persons the user wishes to connect with) (Brown, paragraph [0024]).  The motivation regarding the obviousness of claim 21 is also applied to claim 26.
	Regarding claim 27, Brown-Stonefield discloses the non-statutory program storage medium of claim 21, wherein the operations further comprises receiving a second submission request generated by user interaction, the second submission request including additional content and a second availability duration corresponding to another absolute time period beginning from the generation of the second submission request and over which a viewing of the second content is invokable in response to user input, and updating the second user interface to allow an invocation of the viewing of the second content before an expiration of the local timer set with the second availability duration (at least impliedly, as Brown further teaches that the first user can choose to have each associated content item presented during separate telephone calls in a specified order, randomly, cyclically, or some other fashion, particularly, when having associated more than one user-selected content item for the second user) (Brown, paragraph [0037]).  The motivation regarding the obviousness of claim 21 is also applied to claim 27.
	Regarding claim 28, Brown-Stonefield discloses the non-statutory program storage medium of claim 27, wherein the operations further comprises receiving a third submission request generated by user interaction, the third submission request including content reverted back to the content of the submission request and a third availability duration corresponding to another absolute time period beginning from the generation of the third submission request and over which a viewing of the content is invokable in response to user input, and updating the second user interface to allow an invocation of the viewing of the third content before an expiration of the local timer set with the third availability duration (wherein Brown further teaches that once a call from the user to the second user has been made, a copy of the user-selected content may be transferred from the server 202 to the computing device 314 of the second user for later presentation or review) (Brown, paragraph [0038]).  The motivation regarding the obviousness of claim 21 is also applied to claim 28.
	As to claim 29, Brown discloses a non-transitory program storage medium on which are stored instructions executable by a processor or programmable circuit to perform operations for enhancing data sharing between computing device users, the operations comprising (wherein as discussed and shown above with respect to independent claim 21, disclosing memory elements, known as a “computer-readable storage medium” capable of storing or retaining computer program and also storing data, typically binary data, including text, databases, graphics, audio, video, combinations thereof, and the like) (Brown, paragraph [0018]):	receiving a first submission request generated by user interaction with a first user interface accessible via an application installed on a first computing device, the first submission request including content and submission data indicative of a recipient of the content and a user-defined period of time for the content to be available (again, a first user can select content for being displayed on a second user’s mobile device when first user attempts to call second user. In particular, as an example, Brown discloses the first user, with her computing device, may make a video recording of the first user’s child playing a softball game. Subsequently, the first user selects the softball game video, and the video is uploaded via network 206 and received by a server 202 (See FIG. 3). Once the video has been selected, the first user may associate the video with the user’s mother who is a second user and is connected to the first user. Such association information may additionally be stored in the server 202. Brown teaches that the softball game video may then be presented to the first user’s mother via the second user’s computing device, via the GUI of the second user’s computing device 314, when the first user initiates a telephone call to the second user via the first user’s computing device 312. As well, Brown teaches that the content may be presented for a set amount of time (such as 10, 15, 20, 25, 30, 45, or 60 seconds and either for a default time or for a user-selectable time) or until the content has been presented in its entirety. Either of the first or second user may select whether the content is presented for a set period of time, until the content is presented in its entirety, or until the second user answers the telephone call) (Brown, FIG. 3, paragraphs [0031]-[0033] and [0035]); and	updating a second user interface to make the content available for display on a second user interface presented on a second computing device associated with the recipient (wherein again, the selected content is presented to the second user, via the GUI of the second user’s computing device 314, when the first user initiates a telephone call to the second user via the first user’s computing device 312, or alternatively for a set amount of time (such as 10, 15, 20, 25, 30, 45, or 60 seconds and either for a default time or for a user-selectable time)) (Brown, paragraph [0035]);	wherein the content is invokable on the second user interface for the user-defined period of time (again, content is displayed for a preset/user-selectable amount of time (such as 10, 15, 20, 25, 30, 45, or 60 seconds), either selected by the first or second user) (Brown, paragraph [0035]).  Brown does not expressly disclose a notification of an availability of the content being selectively displayable on the second user interface upon receipt based upon a push notification setting defined in the application on the second computing device.	However in an analogous art, Stonefield discloses a notification of an availability of content being selectively displayable on a second user interface upon receipt based upon a push notification setting defined in an application on a second computing device (wherein Stonefield discloses an application 11 (See FIG. 1) that can be downloaded and installed on a user’s mobile device, and that can be configured to listen for a “Transfer Media Request” command. Upon receipt of a “Transfer Media Request” command, the application 11 displays a graphical user interface that notifies the receiving user of the incoming media-based call alert communication and that provides various user-selectable actions (e.g., a graphical pop-up saying “<Calling Party’s number> is sending you with a “Push Ringer” and offering the following icons: [Play], [Decline], [Pause] or [More]). If the appropriate user-selected action (e.g., [Play]) is selected, the application 11 carries out the required media-based call alert communication processing (e.g., “Ack Transfer Media Request” command, “Send Media Packet” command, “Get/Send Media Entitlement” commands, “Media Received” command) that communicates pushed media content to the called-subscriber terminal 5 and plays the pushed media content on the called-subscriber terminal 5 prior to (or concurrent with) the establishment of the voice call between the subscriber terminal devices 3,5 (See again, FIG. 1)) (Stonefield, FIG. 1, paragraphs [0089]-[0093]).	Brown and Stonefield are analogous art because they are from the same problem solving area, namely, systems for enabling a first user to present user-selectable multimedia content to a second user while placing a call to the second user.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brown and Stonefield before him or her, to modify the user-selected content presentation system of Brown to include the additional limitation of a notification of an availability of content being selectively displayable on a second user interface upon receipt based upon a push notification setting defined in an application on a second computing device, as disclosed in Stonefield, with reasonable expectation that this would result in a user-selected content presentation system having the added benefit of increased functionality by enabling all parties to push, receive, review, interact with, purchase and forward the media content communicated thereto as well as to access information or actions associated with the media content relayed between the parties or referenced on the graphical user interface (See Stonefield, Abstract).  This method of improving the user-selected content presentation system of Brown and was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Stonefield.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Brown and Stonefield to obtain the invention as specified in claim 29.
	Regarding claim 30, Brown-Stonefield discloses the non-statutory program storage medium of claim 29, wherein the second interface is accessible via an application installed on the second computing device (again, application 11 (See again, FIG. 1)) (Stonefield, paragraph [0089]).	As discussed and shown above, Brown and Stonefield are analogous art because they are from the same problem solving area, namely, systems for enabling a first user to present user-selectable multimedia content to a second user while placing a call to the second user.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brown and Stonefield before him or her, to modify the user-selected content presentation system of Brown to include the additional limitation of wherein the second interface is accessible via an application installed on the second computing device, as disclosed in Stonefield, with reasonable expectation that this would result in a user-selected content presentation system having the added benefit of allowing the subscriber to see presence information associated with other known subscribers, to manage who can make media calls to the subscriber (e.g., selectively block or enable media-based call alert communications from other known subscribers), and to see whether or not the subscriber is blocked or enabled from making media-based call alert communications to other known subscribers (See Stonefield, paragraph [0095]).  This method of improving the user-selected content presentation system of Brown and was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Stonefield.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Brown and Stonefield to obtain the invention as specified in claim 30.
	Regarding claim 31, Brown-Stonefield discloses the non-transitory program storage medium of claim 30, wherein the application installed on the second computing device is operable to:	present a verification prompt to the recipient (wherein Stonefield further teaches that a user whose device does have the application 11 pre-installed (or otherwise installed) but not initialized (set up), can also be a recipient of an attempted media-based call alert communication. In this scenario, the application 11 when installed but not initialized will be configured to listen for “Transfer Media Request” commands. Upon receipt of such a “Transfer Media Request” command, Stonefield teaches that the application 11 displays a graphical user interface that notifies the second user of the incoming media-based call alert communication and that provides various user-selectable actions (e.g., a graphical pop-up saying “<Calling Party’s number> is sending you with a ‘Push Ringer’” and offering the following icons: [Play], [Decline], [Pause] or [More]). If the appropriate user-selected action (e.g., [Play]) is selected, the application 11 carries out the required media-based call alert communication processing (e.g., "Ack Transfer Media Request" command, "Send Media Packet" command, "Get/Send Media Entitlement" commands, "Media Received" command as described above) that communicates the pushed media content to the called-subscriber terminal 5 and plays the pushed media content on the called-subscriber terminal 5 prior to (or concurrent with) the establishment of the voice call between the subscriber terminal devices 3,5) (Stonefield, FIG. 1, paragraph [0093]); and	presenting the content within the second user interface in response to a validated response to the verification prompt (again, responsive to the second user selecting the [Play] user-selectable action, e.g., content is received and rendered on the second user’s device) (Stonefield, paragraph [0093]).	As discussed above, Brown and Stonefield are analogous art because they are from the same problem solving area, namely, systems for enabling a first user to present user-selectable multimedia content to a second user while placing a call to the second user.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brown and Stonefield before him or her, to modify the user-selected content presentation system of Brown to include the additional limitations of present a verification prompt to the recipient; and presenting the content within the second user interface in response to a validated response to the verification prompt, as disclosed in Stonefield, with reasonable expectation that this would result in a user-selected content presentation system having the added benefit of providing recipient users the option of declining media-based calls, thereby giving subscribers greater control over permissions, such as what kinds of media calls the subscribers will accept (See Stonefield, paragraphs [0093] and [0100]).  This method of improving the user-selected content presentation system of Brown and was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Stonefield.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Brown and Stonefield to obtain the invention as specified in claim 31.
	Regarding claim 32, Brown-Stonefield discloses the non-transitory program storage medium of claim 31, wherein the application installed on the second computing device is operable to update one or more contacts in a native contact list of the second computing device to associate the image with the first computing device (wherein the devices further include contact lists, and again, enable the user to associate the selected content with the second user and/or groups of users) (Brown, paragraphs [0023] and [0033]-[0034]).  The motivation regarding the obviousness of claim 31 is also applied to claim 32.
	Regarding claim 33, Brown-Stonefield discloses the non-transitory program storage medium of claim 31, wherein the application installed on the first computing device is operable to update one or more contacts in a native contact list of the first computing device to associate the image with the second computing device (wherein again, the devices further include contact lists, and again, enable the user to associate the selected content with the second user and/or groups of users) (Brown, paragraphs [0023] and [0033]-[0034]). The motivation regarding the obviousness of claim 31 is also applied to claim 33.
	Regarding claim 34, Brown-Stonefield discloses the non-transitory program storage medium of claim 30, wherein the application installed on the second computing device is operable to retrieve a locally stored copy of the content and display a popup thereof while the phone call is incoming (wherein the user-selectable content and relationship statuses may be stored on the memory elements associated with the respective computing devices 204 for the users) (Brown, paragraph [0022]). The motivation regarding the obviousness of claim 30 is also applied to claim 34.
	Regarding claim 35, Brown-Stonefield discloses the non-statutory program storage medium of claim 29, wherein the second interface is a native call controller in an operating system of the second computing device (wherein again, the GUI of the second user’s computing device 314 allows content to be presented together with the incoming call) (Brown, paragraph [0035]).  The motivation regarding the obviousness of claim 29 is also applied to claim 35.
	Regarding claim 36, Brown-Stonefield discloses the non-transitory program storage medium of claim 35, wherein the native call controller of the second computing device is operable to:	present a verification prompt to the recipient (wherein Stonefield further teaches that a user whose device does have the application 11 pre-installed (or otherwise installed) but not initialized (set up), can also be a recipient of an attempted media-based call alert communication. In this scenario, the application 11 when installed but not initialized will be configured to listen for “Transfer Media Request” commands. Upon receipt of such a “Transfer Media Request” command, Stonefield teaches that the application 11 displays a graphical user interface that notifies the second user of the incoming media-based call alert communication and that provides various user-selectable actions (e.g., a graphical pop-up saying “<Calling Party’s number> is sending you with a ‘Push Ringer’” and offering the following icons: [Play], [Decline], [Pause] or [More]). If the appropriate user-selected action (e.g., [Play]) is selected, the application 11 carries out the required media-based call alert communication processing (e.g., "Ack Transfer Media Request" command, "Send Media Packet" command, "Get/Send Media Entitlement" commands, "Media Received" command as described above) that communicates the pushed media content to the called-subscriber terminal 5 and plays the pushed media content on the called-subscriber terminal 5 prior to (or concurrent with) the establishment of the voice call between the subscriber terminal devices 3,5) (Stonefield, FIG. 1, paragraph [0093]); and	presenting the content within the second user interface in response to a validated response to the verification prompt (again, responsive to the second user selecting the [Play] user-selectable action, e.g., content is received and rendered on the second user’s device) (Stonefield, paragraph [0093]).	As discussed above, Brown and Stonefield are analogous art because they are from the same problem solving area, namely, systems for enabling a first user to present user-selectable multimedia content to a second user while placing a call to the second user.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brown and Stonefield before him or her, to modify the user-selected content presentation system of Brown to include the additional limitations of present a verification prompt to the recipient; and presenting the content within the second user interface in response to a validated response to the verification prompt, as disclosed in Stonefield, with reasonable expectation that this would result in a user-selected content presentation system having the added benefit of providing recipient users the option of declining media-based calls, thereby giving subscribers greater control over permissions, such as what kinds of media calls the subscribers will accept (See Stonefield, paragraphs [0093] and [0100]).  This method of improving the user-selected content presentation system of Brown and was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Stonefield.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Brown and Stonefield to obtain the invention as specified in claim 36.
	Regarding claim 37, Brown-Stonefield discloses the non-transitory program storage medium of claim 35, wherein the native call controller the second computing device is operable to update one or more contacts in a native contact list of the second computing device to associate the image with the first computing device (wherein again, the devices further include contact lists, and again, enable the user to associate the selected content with the second user and/or groups of users) (Brown, paragraphs [0023] and [0033]-[0034]). The motivation regarding the obviousness of claim 29 is also applied to claim 37.
	Regarding claim 38, Brown-Stonefield discloses the non-transitory program storage medium of claim 35, wherein the native call controller of the first computing device is operable to update one or more contacts in a native contact list of the first computing device to associate the image with the second computing device (wherein again, the devices further include contact lists, and again, enable the user to associate the selected content with the second user and/or groups of users) (Brown, paragraphs [0023] and [0033]-[0034]). The motivation regarding the obviousness of claim 29 is also applied to claim 38.
	Regarding claim 39, Brown-Stonefield discloses the non-transitory program storage medium of claim 35, wherein the native call controller of the second computing device is operable to retrieve a locally stored copy of the content and display a popup thereof while the phone call is incoming (wherein the user-selectable content and relationship statuses may be stored on the memory elements associated with the respective computing devices 204 for the users) (Brown, paragraph [0022]). The motivation regarding the obviousness of claim 29 is also applied to claim 39.
	Regarding claim 40, Brown-Stonefield discloses the non-transitory program storage medium of claim 29, wherein the content is rendered inaccessible upon expiration of the user-defined period (again, Brown teaches that the content may be presented for a set amount of time, after which content presentation ceases) (Brown, paragraph [0035]).  The motivation regarding the obviousness of claim 29 is also applied to claim 40.
	Regarding claim 41, Brown-Stonefield discloses the non-transitory program storage medium of claim 29, wherein the second user interface displays the content in response to an incoming telephone call (wherein again, content is presented to the second user, via the GUI of the second user’s computing device 314, when the first user initiates a telephone call to the second user via the first user’s computing device 312) (Brown, paragraph [0035]).  The motivation regarding the obviousness of claim 29 is also applied to claim 41.
	Regarding claim 42, Brown-Stonefield discloses the non-transitory program storage medium of claim 41, wherein the incoming telephone call is initiated from the first computing device (again, the first user initiates a telephone call to the second user) (Brown, paragraph [0035]).  The motivation regarding the obviousness of claim 29 is also applied to claim 42.
	Regarding claim 43, Brown-Stonefield discloses the non-transitory program storage medium of claim 29, wherein the second computing device is a mobile device (again, mobile communication devices) (Brown, paragraph [0019]).  The motivation regarding the obviousness of claim 29 is also applied to claim 43.
Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
15.	Claims 21-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,992,621 hereinafter “621” in view of Brown in view of Stonefield.
	Regarding claim 21 of the instant Application, claim 1 recites, “A non-transitory program storage medium on which are stored instructions executable by a processor or programmable circuit to perform operations for enhancing data sharing between computing device users, the operations comprising:	receiving a submission request generated by user interaction with a first user interface of a first computer system, the submission request including content, associated submission data corresponding to a recipient of the content, and an availability duration corresponding to an absolute time period beginning from the generation of the submission request and over which a viewing of the content is invokable in response to user input;	updating a second user interface to allow an invocation of the viewing of the content before an expiration of a local timer set with the availability duration, the second user interface being accessible via an application installed on a second computer system associated with the recipient with the local timer being started on the second computer system; and	sending a push notification to the second computing device, the push notification indicating that the content is available for display for the period of time as counted by the local timer”.
	Claim 1 of 621 recites “A non-transitory program storage medium on which are stored instructions executable by a processor or programmable circuit to perform operations for enhancing data sharing between computing device users, the operations comprising:	receiving a submission request generated by user interaction with a first user interface accessible via an application installed on a first computing device, the submission request including an image, a video content, and a user-defined period of time for the image or the video content to be available, and associated submission data indicative of a recipient of the image;	updating a second user interface to make the image available for display together with a call button embedded therein, the second user interface being accessible via an application installed on a second computing device associated with the recipient, and the call button being operable by user interaction with the second user interface to initiate a communication interaction from the second computing device to the first computing device; and	updating the second user interface to make the image or the video content available for display;	wherein the first user interface is updateable with a popup display of the image and the video content originally specified by the first user in the submission request in response to the incoming communication interaction from the second computing device originated by invoking the call button embedded in the image or the video content made available for display on the second user interface”.
	Clearly from the plain text, each and every limitation of independent claim 21 of the instant Application is within claim 1 of 621, with the exception of before an expiration of a local timer set with the availability duration, the second user interface being accessible via an application installed on a second computer system associated with the recipient with the local timer being started on the second computer system; and	sending a push notification to the second computing device, the push notification indicating that the content is available for display for the period of time as counted by the local timer”.  As such 621 does not expressly recite, but Brown discloses updating a second user interface to allow an invocation of the viewing of the content before an expiration of a local timer set with the availability duration, the second user interface being accessible via an application installed on a second computer system associated with the recipient with the local timer being started on the second computer system (wherein again, the selected content is presented to the second user, via the GUI of the second user’s computing device 314, when the first user initiates a telephone call to the second user via the first user’s computing device 312, or alternatively for a set amount of time (such as 10, 15, 20, 25, 30, 45, or 60 seconds and either for a default time or for a user-selectable time). Again, the content may be presented for a preset amount of time and again, as Brown explicitly teaches that either of the first or the second user may select whether the content is presented for a set period of time, this suggests (at least impliedly) that a second local timing mechanism exists on the second user’s computing device 314) (Brown, FIG. 3, paragraph [0035]); and	sending a notification to the second computing device, the notification indicating that the content is available for display for the period of time as counted by the local timer (again, the content may be displayed to the second user after the telephone call has been initiated but before the second user answers the call, i.e., the content is presented on the second user’s device while the second user’s device is ringing) (Brown, paragraph [0035]).	It would therefore be obvious to one of ordinary skill in the art to modify 621 to include the limitations of updating a second user interface to allow an invocation of the viewing of the content before an expiration of a local timer set with the availability duration, the second user interface being accessible via an application installed on a second computer system associated with the recipient with the local timer being started on the second computer system and sending a notification to the second computing device, the notification indicating that the content is available for display for the period of time as counted by the local timer as disclosed in Brown, to arrive at the claimed invention, with reasonable expectation that this would result in the added benefit of providing users with the ability to customize how long content was available for display and viewing.  621-Brown does not expressly disclose but Stonefield discloses that it is well known to use a push notification for presenting multimedia content to a second user when being called by a first user (wherein Stonefield discloses an application 11 (See FIG. 1) that can be downloaded and installed on a user’s mobile device, and that can be configured to listen for a “Transfer Media Request” command. Upon receipt of a “Transfer Media Request” command, the application 11 displays a graphical user interface that notifies the receiving user of the incoming media-based call alert communication and that provides various user-selectable actions (e.g., a graphical pop-up saying “<Calling Party’s number> is sending you with a “Push Ringer” and offering the following icons: [Play], [Decline], [Pause] or [More]). If the appropriate user-selected action (e.g., [Play]) is selected, the application 11 carries out the required media-based call alert communication processing (e.g., “Ack Transfer Media Request” command, “Send Media Packet” command, “Get/Send Media Entitlement” commands, “Media Received” command) that communicates pushed media content to the called-subscriber terminal 5 and plays the pushed media content on the called-subscriber terminal 5 prior to (or concurrent with) the establishment of the voice call between the subscriber terminal devices 3,5 (See again, FIG. 1)) (Stonefield, FIG. 1, paragraphs [0089]-[0093]).	It would therefore be obvious to one of ordinary skill in the art to modify 621-Brown to include the feature of a push notification as disclosed in Stonefield, to arrive at the claimed invention, with reasonable expectation that this would result in the added benefit of increased functionality by enabling all parties to push, receive, review, interact with, purchase and forward the media content communicated thereto as well as to access information or actions associated with the media content relayed between the parties or referenced on the graphical user interface.  Therefore, Claim 21 is unpatentable under Non-statutory Anticipatory-type Double Patenting.  Similar reasoning applies to claims 22-43.
16.	Claims 21-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,965,630 hereinafter “630” in view of Brown in view of Stonefield.
	Regarding claim 21 of the instant Application, claim 1 recites, “A non-transitory program storage medium on which are stored instructions executable by a processor or programmable circuit to perform operations for enhancing data sharing between computing device users, the operations comprising:	receiving a submission request generated by user interaction with a first user interface of a first computer system, the submission request including content, associated submission data corresponding to a recipient of the content, and an availability duration corresponding to an absolute time period beginning from the generation of the submission request and over which a viewing of the content is invokable in response to user input;	updating a second user interface to allow an invocation of the viewing of the content before an expiration of a local timer set with the availability duration, the second user interface being accessible via an application installed on a second computer system associated with the recipient with the local timer being started on the second computer system; and	sending a push notification to the second computing device, the push notification indicating that the content is available for display for the period of time as counted by the local timer”.
	Claim 8 of 630 recites “A non-transitory program storage medium on which are stored instructions executable by a processor or programmable circuit to perform operations for enhancing data sharing between computing device users, the operations comprising:	receiving a first submission request generated by user interaction with a first user interface accessible via an application installed on a first computing device, the first submission request including an image and associated submission data indicative of a recipient of the image;	receiving a second submission request generated by the user interaction with the first user interface accessible via the application installed on the first computing device, the second submission request including video content and associated submission data indicative of a recipient of the video content and a user-defined period of time for the video content to be available;	updating a second user interface to make the image available for display together with a call button embedded therein, the second user interface being accessible via an application installed on a second computing device associated with the recipient, and the call button operable by user interaction with the second user interface to initiate a communication interaction from the second computing device to the first computing device; and	updating the second user interface to make the video content available for display;	wherein the first user interface is updateable with a popup display of the image originally specified by the first user in the submission request in response to the incoming communication interaction from the second computing device originated by invoking the call button embedded in the image and the video content made available for display on the second user interface”.
	Clearly from the plain text, each and every limitation of independent claim 21 of the instant Application is within claim 8 of 630, with the exception of before an expiration of a local timer set with the availability duration, the second user interface being accessible via an application installed on a second computer system associated with the recipient with the local timer being started on the second computer system; and	sending a push notification to the second computing device, the push notification indicating that the content is available for display for the period of time as counted by the local timer”.  As such 630 does not expressly recite, but Brown discloses updating a second user interface to allow an invocation of the viewing of the content before an expiration of a local timer set with the availability duration, the second user interface being accessible via an application installed on a second computer system associated with the recipient with the local timer being started on the second computer system (wherein again, the selected content is presented to the second user, via the GUI of the second user’s computing device 314, when the first user initiates a telephone call to the second user via the first user’s computing device 312, or alternatively for a set amount of time (such as 10, 15, 20, 25, 30, 45, or 60 seconds and either for a default time or for a user-selectable time). Again, the content may be presented for a preset amount of time and again, as Brown explicitly teaches that either of the first or the second user may select whether the content is presented for a set period of time, this suggests (at least impliedly) that a second local timing mechanism exists on the second user’s computing device 314) (Brown, FIG. 3, paragraph [0035]); and	sending a notification to the second computing device, the notification indicating that the content is available for display for the period of time as counted by the local timer (again, the content may be displayed to the second user after the telephone call has been initiated but before the second user answers the call, i.e., the content is presented on the second user’s device while the second user’s device is ringing) (Brown, paragraph [0035]).	It would therefore be obvious to one of ordinary skill in the art to modify 630 to include the limitations of updating a second user interface to allow an invocation of the viewing of the content before an expiration of a local timer set with the availability duration, the second user interface being accessible via an application installed on a second computer system associated with the recipient with the local timer being started on the second computer system and sending a notification to the second computing device, the notification indicating that the content is available for display for the period of time as counted by the local timer as disclosed in Brown, to arrive at the claimed invention, with reasonable expectation that this would result in the added benefit of providing users with the ability to customize how long content was available for display and viewing.  630-Brown does not expressly disclose but Stonefield discloses that it is well known to use a push notification for presenting multimedia content to a second user when being called by a first user (wherein Stonefield discloses an application 11 (See FIG. 1) that can be downloaded and installed on a user’s mobile device, and that can be configured to listen for a “Transfer Media Request” command. Upon receipt of a “Transfer Media Request” command, the application 11 displays a graphical user interface that notifies the receiving user of the incoming media-based call alert communication and that provides various user-selectable actions (e.g., a graphical pop-up saying “<Calling Party’s number> is sending you with a “Push Ringer” and offering the following icons: [Play], [Decline], [Pause] or [More]). If the appropriate user-selected action (e.g., [Play]) is selected, the application 11 carries out the required media-based call alert communication processing (e.g., “Ack Transfer Media Request” command, “Send Media Packet” command, “Get/Send Media Entitlement” commands, “Media Received” command) that communicates pushed media content to the called-subscriber terminal 5 and plays the pushed media content on the called-subscriber terminal 5 prior to (or concurrent with) the establishment of the voice call between the subscriber terminal devices 3,5 (See again, FIG. 1)) (Stonefield, FIG. 1, paragraphs [0089]-[0093]).	It would therefore be obvious to one of ordinary skill in the art to modify 630-Brown to include the feature of a push notification as disclosed in Stonefield, to arrive at the claimed invention, with reasonable expectation that this would result in the added benefit of increased functionality by enabling all parties to push, receive, review, interact with, purchase and forward the media content communicated thereto as well as to access information or actions associated with the media content relayed between the parties or referenced on the graphical user interface.  Therefore, Claim 21 is unpatentable under Non-statutory Anticipatory-type Double Patenting.  Similar reasoning applies to claims 22-43.
Conclusion
17.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  In particular, Fried (USPGPUB 20160241672), is directed to a system for interfacing with mobile carrier networks, mobile application-equipped devices, social media networks, and individual and Enterprise user’s databases, contacts, pictures, videos, and text.  A data link is connected to a mobile carrier network to receive user application and other data.  Additional data links are connected to a user’s stored smartphone content, including contacts, pictures, videos and other stored information as well as databases and an application-equipped device to obtain and exchange information in determining data selection, routing, presentation, and updating instructions.  A user interface is further connected to the system to accept configurable conditions for determining selection, routing and sharing instructions.  There is a data conversion function for each data source, and synchronization between stored user preferences to automated or semi-automated updates and routes is provided by application driven consumer defined preferences (See Fried, Abstract).
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441